PER CURIAM:
Carolyn E. O’Connor appeals the district court’s orders dismissing as frivolous her employment discrimination complaint and denying her motions for reconsideration and for leave to proceed in forma pauperis. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and *333dismiss the appeals for the reasons stated by the district court. See O’Connor v. Young, No. 3:06-cv-00330-HEH (E.D. Va. May 31, 2006; June 27, 2006; June 28, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.